Citation Nr: 0942286	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of left 
knee arthroscopy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
November 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  During the 
hearing, the appellant submitted additional evidence to the 
Board.  The evidence was a September 2006 Munson Army Health 
Center (AHC) (Fort Leavenworth, Kansas) clinical record.  The 
Veteran waived initial RO consideration of this evidence.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2009).

By way of a September 2008 rating decision, the Wichita, 
Kansas RO granted service connection for headaches and 
service connection for a right shoulder disability.  Although 
previously appealed, in light of the September 2008 award, 
these issues are no longer on appeal before the Board.




FINDINGS OF FACT

1.  The Veteran has not had diastolic readings predominantly 
110 or more or systolic readings predominantly 200 or more.

2.  The Veteran's asthma requires the use of inhalational 
anti-inflammatory medication, but is not productive of a FEV-
1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

3.  The Veteran's residuals of left knee arthroscopy are 
manifested by subjective complaints of pain; objective 
findings of frequent episodes of locking, pain and effusion, 
or moderate instability or subluxation have not been shown.  

4.  The Veteran's degenerative joint disease of the left knee 
is manifested by disability tantamount to limited motion from 
zero to 115 degrees (25 degrees short of full range of 
motion). 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2009).

2.  The criteria for a disability rating of 30 percent for 
asthma are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6602 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of left knee arthroscopy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5257, 5258, 5259 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (b) (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003, October 2004, January 2005, and March 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided examinations in furtherance of his 
claims.  The Board notes that VA examinations with respect to 
the issues on appeal were obtained in April 2008, August 
2008, and earlier in December 2003 and February 1998.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they were predicated on consideration of the pertinent 
evidence of record, and provided information necessary to 
apply the relevant diagnostic codes pertaining to the 
Veteran's asthma, hypertension, and knee disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  No duty to notify or assist was unmet.  

II. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009).  Here, 
as will be shown below, these regulatory provisions were 
taken into account in assessing the range of motion of the 
Veteran's left knee disability, with the examiner 
specifically commenting on flare-ups and functional loss at 
the April 2008 VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for any of these increased rating claims.



Hypertension

The Veteran is service connected for hypertension, currently 
rated as 10 percent disabling. VA treatment records for the 
period since the Veteran submitted his claim for an increased 
rating typically show systolic readings below 150 and 
diastolic readings below 100, with the November 2003 examiner 
noting that the Veteran's blood pressure was stable.

The Veteran's hypertension is evaluated utilizing the rating 
criteria found at Diagnostic Code 7101.  38 C.F.R. § 4.104.  
Under Diagnostic Code 7101, a 10 percent rating is for 
application when diastolic pressures are predominantly 100 or 
more, or; systolic pressures predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
for application when diastolic pressures are predominantly 
110 or more, or; systolic pressures predominantly 200 or 
more.  A 40 percent rating is for application when diastolic 
pressures are predominantly 120 or more, and a 60 percent 
rating is for application when diastolic pressures are 
predominantly 130 or more.  Id.  A Note accompanying the 
rating criteria specifies that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Here, the evidence shows that the criteria for a higher (20 
percent) rating are not met.  The medical evidence shows that 
the Veteran's blood pressure is under control with the use of 
medication, and the reports of systolic and diastolic 
pressures, both in single readings associated with routine 
visits and in the multiple readings, are all below the values 
required for award of a 20 percent rating.  The Veteran's 
systolic readings are not predominantly 200 or more, and 
diastolic readings are not predominantly 110 or more.  Even 
during his military service, blood pressure readings do not 
show predominantly 110 or more for diastolic pressure, or 200 
or more for systolic pressure.  A sample of in-service blood 
pressure readings from 1981 forward includes: a March 1981 
reading of 110/80, an October 1982 reading of 118/70; an 
August 1987 reading of 142/100, a May 1989 reading of 124/80; 
an October 1993 reading of 154/106; a September 1995 reading 
of 185/98, a March 1997 entry of 152/92, a June 1997 reading 
of 127/88, a July 1997 reading of 142/88; and a December 1996 
reading of 162/100.  

After discharge from service, a February 1998 VA examination 
noted that a sample of blood pressure ranges during military 
service included documentation from 135/69 to 195/98 over the 
span of time in service from 1987 until retirement in 1997.  
Serial blood pressure readings taken at the time of the 
February 1998 examination revealed readings of 130/90 in the 
right arm, and 132/98 in the left arm in a sitting position; 
130/92, in the right arm, and 134/98 in the left arm, in a 
supine position; and 136/100 in the right arm, and 128/102 in 
the left arm in a standing position.  The diagnosis was a 
history of hypertension with marginal control, noting 
diastolic hypertension.  The November 2003 VA examination 
diagnosed the Veteran with stable hypertension by history and 
by examination, noting a blood pressure reading of 143/88.  
Records from the Munson Army Health Center noted readings in 
January 2004 of 143/96, and a January 2005 reading of 162/91.  
Progress notes from the Leavenworth VA medical center (VAMC), 
noted blood pressure readings in line with those from service 
and the Munson Army Health Center notes included a reading of 
138/84 in October 2004, and 156/80, 141/86 in June 2005, and 
157/103 in March 2007.  Lastly, an April 2008 VA examination 
revealed a blood pressure reading of 132/88.

In summary, the Board finds that the blood pressure readings 
taken throughout the course of the Veteran's military 
service, and up until the present time, do not predominantly 
show diastolic readings of greater than 110, or systolic 
readings of 200 or more.  In fact, all recorded blood 
pressure readings during and subsequent to discharge 
predominantly reveal diastolic readings below 110, and 
systolic readings well below 200.  Thus, the Board finds that 
the Veteran's disability picture as regards his service-
connected hypertension more nearly approximates the criteria 
required for the presently assigned 10 percent rating, and 
that a higher (20 percent) rating is not warranted for the 
period of the appeal.

Asthma

The Veteran's service-connected asthma is evaluated under 
Diagnostic Code 6602 for bronchial asthma.  (VA amended the 
schedule for rating respiratory disabilities effective from 
October 6, 2006; however, the changes apply only to claims 
received on or after the effective date.  71 Fed. Reg. 52457 
(Sept. 6, 2006).  The Board will apply the criteria in effect 
prior to the change.)  Diagnostic Code 6602 provides for a 
higher 30 percent evaluation when pulmonary function tests 
reveal FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 
56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  It also provides for a 60 percent evaluation 
when pulmonary function tests reveal FEV-1 of 40 to 55 
percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  If 
FEV-1 is less than 40 percent predicted, FEV-1/FVC is less 
than 40 percent, there is more than one attack per week with 
episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required, then an evaluation of 
100 percent is warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6602.

After reviewing all the evidence, the Board finds that a 30 
percent disability rating is warranted under Diagnostic Code 
6602 because the medical evidence indicates the Veteran's 
asthma has been treated with inhalational anti-inflammatory 
medications.  Specifically, at the February 1998 VA 
examination, the Veteran noted that he experienced two 
episodes during the asthma season that required outpatient 
intervention with oxygen, steroid inhaler therapy, and oral 
steroids.  The Veteran was prescribed Salmeterol and 
Fluticasone Propionate (Flovent), both of which are used to 
treat asthmatics who require chronic use of corticosteroids, 
and Fluticasone Propionate is described as a man-made 
steroid.  See March 2007 entry from the Munson Family Health 
Clinic listing the Veteran's active medications.  A January 
2005 diagnosis and treatment plan by B.G., M.D. noted severe, 
persistent symptoms, stating that the Veteran used inhaled 
high dose corticosteroid, specifically, Flovent.  The Record 
also shows evidence of daily inhalational therapy, with Dr. 
G.'s diagnosis and treatment plan noting that the Veteran was 
prescribed Albuterol which included a dosage of three to four 
puffs one time a day.  See January 2005 treatment plan.  The 
April 2008 VA examination contained a list of the Veteran's 
active medications which included Albuterol, noting that the 
Veteran was to inhale two puffs by oral inhalation four times 
a day, and noting that the Veteran used Albuterol twice 
daily.

Thus, although the Veteran's asthma has frequently been 
described as mild intermittent asthma, even as recently as 
March 2008, because it appears that the Veteran's asthma is 
being treated with daily inhalational therapy, the Board 
finds that a higher 30 percent evaluation is warranted for 
the Veteran's service-connected asthma.  A higher disability 
rating, however, is not warranted as the medical evidence 
fails to establish by pulmonary function testing that the 
Veteran's asthma is productive of an FEV-1 of 55 percent or 
less predicted or an FEV-1/FVC of 55 percent or less.  (A 
February 1998 VA examination noted an FEV-1 predicted value 
of 113, and an FEV1/FVC value of 81 percent; and the April 
2008 VA examination noted an FEV-1 value of 105 percent 
predicted, and an FEV-1/FVC value of 80 percent.)  Nor does 
the medical evidence establish that the Veteran's asthma has 
required at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

For the foregoing reasons, a 30 percent disability rating, 
but no higher, is granted for the Veteran's service-connected 
asthma.

Left Knee

A.  Left knee arthroscopy residuals

In this case, the evidence shows that the Veteran is status 
post two arthroscopic surgeries of the left knee with 
complete removal of the medial meniscus and complete removal 
of the lateral meniscus.  In approximately March 1980, the 
Veteran had a left partial medial meniscectomy; and in June 
1990, because of continued swelling, discomfort and pain, he 
had another arthroscopy with removal of the remaining medial 
meniscus and also had a lateral meniscectomy.  See December 
2003 VA examination.

This Veteran's left knee arthroscopy residuals are rated as 
10 percent disabling under diagnostic code 5259, removal of 
semilunar cartilage, symptomatic.  See 38 C.F.R. § 4.71a, DC 
5259.  This code provides for the assignment of a 10 percent 
rating where there is evidence of a symptomatic knee status 
post semilunar removal of cartilage.  A 10 percent evaluation 
is the highest disability rating provided by DC 5259.

Diagnostic Code 5258 provides for a 20 percent rating where 
the symptoms include frequent episodes of "locking," pain and 
effusion into the joint.  A 20 percent evaluation can also be 
obtained for moderate recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5258.  In this case, at the December 2003 VA examination, the 
Veteran described pain on an intermittent basis, noting that 
if he went up too many steps, it caused his left knee to 
swell and pop.  The Veteran noted that he experienced no 
recent effusion, and stated that the knee had not locked 
recently; however, he noted that going down steps caused 
significant knee pain.  Objective findings by the December 
2003 VA examiner noted that the Veteran did not experience 
dislocations or subluxations, and stated that there was no 
evidence of effusion, swelling or deformity.  The December 
2008 VA examiner also found no evidence of episodes involving 
dislocation or subluxation of the left knee, and noted no 
evidence of instability.  The 2008 examiner found no evidence 
of effusion, or locking, but stated that the Veteran 
experienced pain.  In fact, as far back as the February 1998 
VA examination, the Veteran denied experiencing locking, 
dislocation or recurrent subluxation, but again noted pain 
when carrying heavy objects or with overexertion.  Objective 
findings at the 1998 examination found no pain on palpation.  
In summary, the Board finds that when taken together, 
objective findings from three separate VA examinations over a 
span of several years, do not show evidence of frequent 
episodes of locking and effusion into the joint.  In fact, 
none of the examinations contains objective evidence of 
locking or effusion at all, much less frequent episodes of 
these symptoms.  Although the Veteran continues to note 
subjective complaints of pain, pain alone, is not enough to 
warrant an increased 20 percent evaluation under Diagnostic 
Code 5258.  Further, as no examiner found objective evidence 
of subluxation or lateral instability, a higher, 20 percent 
rating for moderate subluxation or lateral instability is 
also not warranted under Diagnostic Code 5257.
Lastly, the Board finds that the Veteran is not entitled to a 
higher rating under any other diagnostic code.  Specifically, 
Diagnostic Code 5256 is not for application here because 
there is no evidence of ankylosis of the knee.  A higher 
evaluation is not available using Diagnostic Code 5262, 
impairment of the tibia and fibula, because there is no 
showing of nonunion or malunion of the tibia and fibula.

In sum, a higher rating for the Veteran's left knee 
arthroscopy residuals is not available under any of the 
diagnostic codes utilized for evaluation of the knee.  Even 
with problems complained of by the Veteran, there is no 
suggestion that his left knee arthroscopy impairment is 
tantamount to greater limitations than shown on examination.  
Consequently, a higher rating for residuals of left knee 
arthroscopy is not warranted.  

B. Left Knee Arthritis

The Veteran is currently in receipt of a separate 10 percent 
rating for arthritis of the left knee based on x-ray evidence 
of arthritis with limitation of motion.  See December 2003 x-
ray.

Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the knee is evaluated utilizing 
Diagnostic Codes 5260 and 5261, which deal with limitation of 
flexion and limitation of extension, respectively.  
Diagnostic Code 5003 alternatively provides that, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable (zero percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

In this case, the Veteran has been granted a 10 percent 
evaluation under Diagnostic Code 5003 based on x-ray findings 
of degenerative arthritis, and painful limitation of motion 
that is noncompensable.  However, the Board finds that a 
higher rating is not warranted under either Diagnostic Code 
5260, limitation of flexion, or under Diagnostic Code 5261, 
limitation of extension, for the left knee.  In order to 
warrant a 20 percent evaluation for the Veteran's left knee, 
there would have to be a showing of flexion limited to 30 
degrees.  Here, examinations showed flexion to 115 degrees, 
25 degrees less than full range of flexion, (see February 
1998 VA examination); 120 degrees, 20 degrees less than full 
range of flexion, (see April 2008 VA examination); and to 128 
degrees, 12 degrees less than full range of flexion (see 
December 2003 VA examination), none of which demonstrates 
flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a,  Plate 
II (Full range of motion is from 0 to 140 degrees).  
Utilizing Diagnostic Code 5261, a 20 percent rating for 
extension requires extension limited to 15 degrees.  A 10 
percent rating requires extension limited to 10 degrees.  In 
this case, the February 1998, April 2008 and December 2003 VA 
examinations found that extension was to zero degrees for the 
left knee, which is normal for VA evaluation purposes.  See 
38 C.F.R. § 4.71a.  Even with consideration of pain 
experienced by the Veteran, examiners have not identified 
disability tantamount to greater loss of motion than already 
reported.  Given that extension is normal, a separate rating 
for limitation of extension is not warranted.  Even when 
considering pain on use, there is no suggestion by any 
examiner that the Veteran's disability is tantamount to any 
greater loss of motion, in either flexion or extension.

As such, the Board finds that the Veteran is not entitled to 
a higher or separate evaluation based on limitation of 
flexion or limitation of extension of the left knee.


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling is denied.

An increased (30 percent) rating for asthma is granted, 
subject to the laws and regulations governing monetary 
benefits.

Entitlement to an increased rating for residuals of left knee 
arthroscopy, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


